Citation Nr: 1128253	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  08-22 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD) and post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to August 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In December 2009, the Board remanded the Veteran's claims for further development.  This development has now been completed.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this matter.

Additionally, the Board recognizes that, following the certification of the appeal, the appellant submitted additional evidence in support of his claim.  That additional evidence was not accompanied by a waiver of RO consideration.  Nevertheless, the Board finds that the newly submitted evidence can be considered as the outcome below is favorable, and therefore, not prejudicial to the Veteran.  38 C.F.R. § 20.1304 (2010).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim was previously denied in a May 1999 RO rating decision.  The Veteran was notified of that decision, but did not file a notice of disagreement.

2.  The evidence associated with the claims file subsequent to the May 1999 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1999 rating decision that denied the Veteran's claim is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).  

2.  Evidence received since the final May 1999 determination wherein the RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2009); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. New and Material Evidence

The Veteran seeks service connection for an acquired psychiatric disorder.  The RO originally denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder in a decision dated May 1999.  The Veteran did not appeal the decision and as such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The Veteran's claim was initially denied in a May 1999 rating decision.  The Veteran did not file a timely appeal of that decision, and it became final.  

At the time of the May 1999 decision that denied the service connection claim for an acquired psychiatric disorder, the evidence of record consisted of the Veteran's service treatment records, VA outpatient treatment records, and two September 1998 VA examinations.  Subsequently, VA outpatient treatment records, private medical records, Social Security Administration records, and personal statements by the Veteran have been associated with the claims file. 

The claim was denied in May 1999 as there was no evidence of a diagnosis of a nervous disorder in service and that a pain disorder had not been medically related to service.  The evidence submitted subsequent to the May 1999 decision is new, in that it was not previously of record and is also material.  Presumed credible, the additional evidence received since the May 1999 decision suggests that the Veteran's current acquired psychiatric disorder is related to in-service incidents where he sustained mental and physical trauma from his superiors in the Marines.  Kent v. Nicholson, 20 Vet.App. 1, 10 (2006)(finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Specifically, the Veteran submitted lay statements further detailing the abuse that he claims he suffered while in training.  Additionally, the Veteran's subsequent medical records show that he was diagnosed with additional mental disabilities, to include MDD and PTSD.  

Therefore, the evidence submitted since the final May 1999 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for an acquired psychiatric disorder is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for an acquired psychiatric disorder, is reopened.  To this extent and to this extent only, the appeal is granted.


REMAND

The claim for service connection for an acquired psychiatric disorder was reopened above.  A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for an acquired psychiatric disorder.

The Veteran applied to reopen his claim of service connection for an acquired psychiatric disorder in August 2006.  The Veteran contends that his psychiatric disorder began during his military service.  Specifically, the Veteran stated he developed a mental disorder due to physical assaults and racial oppression by his superiors during training in the Marines.  

The Veteran's entrance examination did not note any psychiatric disabilities.  The July 1969 service treatment records documented that the Veteran asked to see a psychiatrist.  Additionally, March 1969 records noted that the Veteran ingested 14 pills of someone else's medication.  Furthermore,  the Veteran underwent psychiatric evaluations in July 1969.  The evaluation report stated that the Veteran had a psychiatric consultation in March and July 1969.  The examiner noted that the Veteran had behavioral problems while in training, including one manipulative suicidal gesture, a UA, a stay in the Brig for fighting, visits to sick call for various physical ailments, and had a tour in the Motivation Platoon.  The examiner concluded that the Veteran's resistance to suggestion and direction and his inefficiency could be expected to prevent an effective response to training.  Additionally, the examiner stated that the Veteran had no mental or physical disqualifications which would warrant his discharge by reason of physical disability.  

The Veteran's VA outpatient medical records document treatment for multiple psychiatric disabilities, to include major depressive disorder, PTSD, and a personality disorder.  In the outpatient records, the Veteran cited in-service incidents of assault.  The Veteran reported such symptoms as depression, nightmares, flashbacks, and difficulty sleeping.  Additionally, the Veteran has been prescribed medication to help with his depression, psychosis, and sleep.  

The Board finds that a VA medical examination and opinion for the Veteran's acquired psychiatric disorder is necessary before the Board renders a decision in this case.  Without further clarification, the Board is without medical expertise to determine if any acquired psychiatric disorder is related to service.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As it remains unclear to the Board what psychiatric disability or disabilities the Veteran currently has, and the etiology of any such disability with respect to his service, a new VA examination and opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, the Board notes that, to ensure a thorough examination and evaluation, the Veteran's condition must be viewed in relation to their history.  38 C.F.R. § 4.1 (2010).  Therefore, on remand, the Veteran should be afforded a VA examination that includes a review of the claims folder. 

Further, in regard to the Veteran's reported in-service assault, the Board acknowledges that the Veteran has indicated that he did not report this incident to anyone at the time for fear of reprisal, and as such, this incident is most likely not documented.  However, the Board points out that, in claims concerning in-service personal assault, alternative forms of evidence (i.e., evidence other than service records) may be used to corroborate the Veteran's account of an in-service assault.  Examples of such evidence include records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; statements from family members, roommates, fellow service-members, or clergy; evidence of behavioral changes following the claimed assault, such as a request for a transfer to another military occupational specialty (MOS) or duty assignment, deterioration in work performance, substance abuse, unexplained economic or social behavior changes, or episodes of depression, panic attacks, or anxiety without an identifiable cause.  See 38 C.F.R. § 3.304(f)(3); see also Gallegos v. Peake, 22 Vet. App. 329 (2008).  

On remand, the Veteran will be afforded another opportunity to provide further evidence regarding his in-service assault, including the approximate date of the assault and further information regarding any in-service behavioral changes, such as alcohol abuse, over/under-eating, and episodes of depression, panic attacks, and/or anxiety, as well as the opportunity to submit lay statements from anyone that he may have discussed such incidents with during or after service, including family members (i.e., parents, aunts, children, etc.), friends, and fellow service-members.  See 38 C.F.R. § 3.304(f)(3); see also Gallegos v. Peake, 22 Vet. App. 329 (2008).  

Accordingly, the case is REMANDED for the following action:

1) Contact the Veteran and request that he provide a more specific and detailed statement describing his alleged stressors.  He should be informed that specific dates, locations, circumstances, and names of those involved in the reported incidents would prove helpful in attempting to verify his stressors.
 
Also, notify the Veteran that he may submit alternative forms of evidence, that is, evidence other than service records, including evidence of behavioral changes following the alleged in-service assault (i.e., alcohol abuse, over/under-eating, episodes of depression, panic attacks, and/or anxiety) to corroborate his account of an in-service assault, and suggest potential sources for such evidence (i.e., lay statements from anyone that he may have discussed his in-service stressors with either during or after service, including family members, friends, and fellow service-members).

2) Then, the Veteran should be scheduled for a VA psychiatric examination for the purpose of ascertaining whether any currently diagnosed psychiatric disorder is etiologically related to his active service.  The claims folder must be made available and reviewed by the examiner.  All indicated testing should be conducted.

The examiner must provide an opinion as to whether the evidence demonstrates whether any behavioral changes in service could be regarded as indicative of the occurrence of physical trauma.

If a diagnosis of PTSD is appropriate, the examiner should specify whether (1) each alleged stressor found to be established by the evidence of record (whether by the RO, or in the case of the alleged personal assault, in the examiner's opinion) was sufficient to produce PTSD; (2) each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  In offering these assessments, the examiner must acknowledge and comment on the Veteran's service treatment records, to include the March 1969 treatment record and the July 1969 psychiatric evaluation report, the lay evidence of record regarding in-service harassment and physical assault, and a continuity of symptomatology since service.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

If the examination results in a psychiatric diagnosis other than PTSD (i.e., major depression, a depressive disorder, a nervous disorder), the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, had its onset during active service or is related to any in-service disease, event, or injury, including in-service harassment and/or physical assault.  In doing so, the examiner should acknowledge the Veteran's service treatment records, VA outpatient mental treatment records, and lay evidence of record regarding a continuity of symptomatology since service.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

3) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim, considering all applicable laws and regulations.  The AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


